Citation Nr: 9903533	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for total right knee 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1970 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, Regional Office (RO).

In October 1982, the RO denied the veteran service connection 
for a right knee disorder as a result of an intercurrent 
injury unrelated to the veteran's service-connected right leg 
disabilities.  He was notified of the decision and he did not 
appeal.  In March 1988, he filed to reopen his claim.  The RO 
subsequently denied the claim and he timely appealed.  On May 
1, 1991, the Board denied the veteran entitlement to service 
connection for residuals of dislocation of the right knee 
with medial meniscectomy.  The Board also found that the RO's 
unappealed October 1982 decision was final and that new and 
material evidence had not been submitted which would warrant 
reopening the claim.

In May 1991, the veteran filed to reopen his claim.  In a 
rating decision, dated in September 1992, the RO found that 
the evidence submitted in support of the veteran's reopened 
claim was new and material which warranted reopening the 
claim and the claim was reviewed de novo.  However, the RO 
again denied the claim for service connection holding that 
the veteran's current right knee disabilities were the result 
of post-service traumatic injuries and that the evidence did 
not establish that his current right knee disabilities were 
either incurred during service or caused by his service-
connected right leg disability.  The veteran timely appealed 
the decision.

The Board, in November 1994, remanded the case to the RO for 
further development.  That having been accomplished, the RO, 
in a rating decision dated in July 1996, granted service 
connection for arthritis of the right knee as secondary to 
the veteran's service-connected disability of fracture of the 
right femur, and denied service connection for right knee 
replacement, as secondary to the service-connected disability 
of fracture of the right femur.  A 10 percent disability 
evaluation was assigned for the arthritis of the right knee, 
effective from May 1991, the date of receipt of the veteran's 
reopened claim.  The veteran appealed the 10 percent 
disability evaluation and requested an increased rating for 
his service-connected right knee arthritis.

The Board issued a decision in July 1997 denying the veteran 
entitlement to a disability evaluation in excess of 10 
percent for arthritis of the right knee.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court).  

In a joint motion for partial remand and for a suspension of 
proceedings, dated in July 1998, the parties agreed that the 
July 1997 Board decision be partially vacated and the appeal 
remanded for readjudication to the extent it failed to 
consider the issue of entitlement to service connection for 
total right knee replacement.  The veteran did not contest 
the Board's decision to the extent it affirmed a 10 percent 
evaluation for arthritis of the right knee.  The joint motion 
noted that "where it is not clear that a VA claimant has 
withdrawn a particular claim from an appeal to the Board, it 
is not sufficient for the Board to conclude that there is 
abandonment without providing an adequate statement of 
reasons or bases to support that conclusion."  Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996); see EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) (requiring liberal construction 
of claimant's submissions); also citing 38 C.F.R. § 19.38 
(1998).  The joint motion further stated that, in the event 
service connection for the veteran's total knee replacement 
is awarded on remand, the Board should further consider 
whether service connection for the appellant's knee 
replacement should be granted in addition to, or in lieu of, 
service connection for arthritis of the knee, citing Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (veteran entitled to 
separate disability ratings unless the conditions constitute 
same disability or same manifestations), and should decide 
the appropriate effective dates for any such ratings.  

In an order dated in July 1998, the Court granted the 
appellant's and Secretary's joint motion.  The Board's 
decision was vacated to the extent that it failed to address 
the issue of service connection for total right knee 
replacement and remanded the case to the Board to decide that 
issue.  The appeal as to the remaining issue was dismissed.  


CONTENTIONS OF APPELLANT ON APPEAL

Essentially, the veteran contends that his total right knee 
replacement was the direct result of an injury sustained 
while he was on active duty.  In the alternative, he 
maintains that the knee replacement was proximately due to or 
the result of a service-connected disability.  Either way, he 
asserts that the RO was incorrect in denying the benefits 
sought on appeal.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the post operative residuals 
of total right knee replacement were incurred in active duty 
service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran sustained a right femur fracture while on 
active duty.

3.  The veteran currently has a total right knee replacement, 
which he underwent in 1988.  

4.  There is competent medical evidence, medical opinions, of 
a nexus or link between the veteran's in-service right femur 
fracture and his current total right knee replacement.  


CONCLUSION OF LAW

The postoperative residuals of a total right knee replacement 
were incurred due to the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While on active duty in February 1972, the veteran was 
injured in a motor vehicle accident, which resulted in a 
fracture of his right femur.  It was determined that the 
accident was not due to misconduct and was in the line of 
duty.  At separation from service, his medical examination 
report notes that his right leg was short, secondary to 
trauma and fracture.  Orthopedic evaluation noted complaints 
of pain and discomfort while walking.  X-rays revealed that 
the fracture was healed.  

Post-service, the veteran underwent VA examination in January 
1979 during which he complained of weakness in his right leg 
and pain when standing too long; knee pain, especially in 
rainy weather; swelling of the knee; and the right knee 
"gives out" without any reason.  By history, it was noted 
that he had fractured the right femur, in the middle third.  
Closed procedure and traction had reduced it.  It healed with 
one inch shortening.  Upon examination, there was observed no 
obvious shortening of the right leg.  By measurement, the leg 
was shorter by one inch than the left leg.  Examination of 
the right knee revealed slight relaxation of the right 
collateral ligaments; no crepitus was felt.  

In September 1979, the veteran was granted service connection 
for a fracture of the right femur with a one inch shortening.  
A noncompensable disability evaluation was assigned, 
effective from the first day following the date of his 
separation from active duty.  

In a letter dated in March 1980, G. Founds, M.D., related 
that he evaluated the veteran for right leg pain, which, the 
veteran stated, had been present since his motor vehicle 
accident in 1972.  The veteran complained that he was able to 
walk or stand for about an hour without developing pain over 
the right thigh femur.  The examiner noted that the veteran 
had a limp from his femur fracture, which he was able to 
conceal in his gait, though with some pain.  Measurement in 
the right leg from the crest of the ilium to the lateral 
malleolus was 42 inches, on the left 42 3/4 inches.  

In statements submitted to the RO in May 1980 and September 
1981, the veteran contented that he experienced pain in his 
right leg, especially in damp weather; he had to be careful 
walking so he did not slip because of his right leg; and that 
his right leg gave out on him.  

The veteran's private medical reports for July 1982 reflect 
treatment for right knee complaints.  At the time, the 
veteran had apparently injured his right knee while kneeling, 
and in getting up, his knee apparently gave out on him.  
Arthrogram revealed a bucket handle tear, and he underwent 
arthroscopy, arthrotomy, and medical meniscectomy of the 
right knee.  

The veteran's private medical records for various periods 
between November 1986 and March 1991 show that he received 
treatment during that time from D. Waddell, M.D., for knee, 
back, and neck disorders.  The records for November 1986 
indicate that the veteran had fallen in July 1986 on some 
grating, injuring his right knee.  He had developed a 
hematoma over the tibial tubercle area, which was drained.  
Since that time, he has had difficulty walking.  He had 
anteromedial and anterolateral pain about the right knee, and 
he complained of his knee cap catching.  X-rays of the right 
knee revealed pin track from apparent previous traction 
treatment and mild degenerative changes in the lateral 
compartment and mild patellofemoral changes.  The diagnoses 
were mild degenerative joint disease of the right knee, and 
status post hematoma of the right tibial tubercle.  The 
records for December 1986 note that the physician discussed 
with the veteran that arthroscopic evaluation of his knee was 
indicated, but that arthroscopic surgery alone may not be 
sufficient to eliminate his complaints of pain.  In the 
future, he might need an osteotomy or total knee replacement.  
Later in December 1986, the veteran underwent arthroscopic 
right lateral meniscectomy and arthroscopic right 
synovectomy.  

A private medical report, dated in February 1988, from W. 
Fox, M.D., notes that X-rays of the veteran's right femur 
revealed a well healed subtrochanteric fracture which was 
healed in bayonet apposition.  On clinical examination, there 
was noted a 1/4 inch shortening of the right leg.  X-rays of 
the right knee revealed a well-healed valgus osteotomy of the 
right proximal tibia with two step or oblique staples.  The 
diagnoses included post-traumatic very mild arthritis of the 
right knee and well-healed subtrochanteric fracture of the 
right femur.  It was the physician's opinion, in essence, 
that it was possible that the fracture of the right femur 
contributed to the veteran's knee problem.  

In December 1988, the veteran underwent right total knee 
replacement.  Dr. Waddell performed the procedure.  

The veteran's VA outpatient treatment records for March 1988 
to June 1989 reflect total right knee replacement and history 
of the right femur fracture.  VA examination report of June 
1990 reported X-ray findings showing an old healed fracture 
of the veteran's right femur with moderate callus formation.  
There was no evidence of osteomyelitis.  X-rays of the 
veteran's right knee revealed that a total articular surface 
replacement procedure had been performed whereby the 
articular surfaces of the distal end of the femur, posterior 
aspect of the patella and proximal tibia were removed 
surgically and replaced by metal prosthesis, which were in 
good position.  It was also noted that the veteran may have 
had a surgical osteotomy in the past but, if so, the surgical 
site united well.  

In a letter, dated in December 1990, Dr. Waddell related 
that, after review of the veteran's medical history, there 
was likelihood there was some degenerative arthritis prior to 
the veteran's accident of July 1986.  The physician related 
that the veteran's whole body disability was a result of a 
combination of the accident and the pre-existing conditions.  
It was the physician's opinion that the veteran's pre-
existing right knee condition significantly contributed to 
his present whole body disability.  In a letter dated in 
March 1991, Dr. Waddell related that, after review of the 
veteran's medical records, it was his opinion that the 
fracture the veteran sustained in February 1972 played a role 
in his degenerative joint disease and subsequent need for a 
total knee replacement.  

In May 1991, a compensable disability evaluation for the 
residuals of a fracture of the right femur was granted by the 
Board, which was subsequently implemented by the RO, making 
the 10 percent disability evaluation effective from March 
1988, the date of receipt of the veteran's increased rating 
claim.  

Following the veteran's April 1992 VA examination, the 
examiner related that it appears from the history obtained 
from the veteran that his right knee had been a problem ever 
since the time of the initial femur fracture.  He also 
related that the shortening of the femur had some effect on 
the stresses of walking as far as the right knee is 
concerned.  There apparently was some problem in alignment of 
the bony structures around the right knee as the veteran 
underwent an operation in 1988 attempting to improve the 
alignment.  In the examiner's opinion, the veteran's right 
knee problem was partially caused by the injury to the femur 
and the subsequent course of events.  

Dr. Waddell, in a letter dated in December 1994, related, in 
essence, that the veteran had had a fracture of the femur 
while in service and that, on initial evaluation of him in 
November 1986, he already had mild degenerative joint disease 
in his right knee.  It was reasonable to assume that the fact 
that he had a fractured femur on that side could have altered 
joint mechanics so as to play a role in acceleration of 
degenerative arthritis in the knee.  

At the conclusion of the veteran's March 1995 VA examination, 
the examiner offered the opinion that the veteran's old 
fracture of the right femur did contribute moderately to the 
disease of the right knee, that is, the mechanical 
instability resulting in minor arthritis.  The major damage 
leading to the knee for total knee prosthesis was the injury 
in approximately 1985.  The physician suggested that those 
two causes be allotted a relationship of 40 percent for the 
first, and 60 percent for the second.  

In addition to the veteran's service-connected fracture of 
the right femur, the RO, in a rating decision dated in July 
1996, granted service connection for arthritis of the right 
knee, secondary to the fracture of the right femur.  A 10 
percent evaluation was assigned.  The same decision denied 
service connection for the veteran's total right knee 
replacement.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

In the veteran's case, he maintains that the right femur 
fracture he sustained in service was the cause of the 
degenerative join disease in his right knee, and which 
subsequently resulted in a total right knee replacement.  
Based on the opinions expressed by the veteran's private 
physician, Dr. Waddell, and the opinion expressed by the VA 
examiner in March 1995, the RO granted service connection for 
arthritis of the right knee, secondary to his right femur 
fracture.  The question now for the Board to determine is 
whether the veteran's total right knee replacement was either 
directly related to his right femur fracture or was the total 
right knee replacement proximately due to or the result of 
his service-connected right femur fracture.  

In July 1982, the record shows that the veteran injured his 
knee while kneeling, and in getting up, his knee gave out on 
him.  As a result he underwent arthroscopy, arthrotomy, and 
medial meniscectomy of the right knee.  Prior to that 
incident, his service medical records and report of his 1979 
VA examination reveal his right leg was shorter than his left 
leg as the result of the right femur fracture.  During the 
1979 VA examination, he complained of weakness in his right 
leg and that the leg gave out on him for no reason.  In March 
1980, Dr., Founds confirmed that the veteran had a limp, 
which he was able to conceal, as the result of his right 
femur fracture.  In 1980 and 1981, the veteran made 
contentions of pain and weakness in his right leg, and that 
he had to be careful walking so he did not slip because of 
his leg, and that his right leg gave out on him.  

In July 1986, the veteran fell on some grating injuring his 
right knee.  He developed a hematoma over the tibial tubercle 
area and subsequently had difficulty walking.  However, the 
medical records do not describe the circumstances surrounding 
the veteran's fall, that is, whether the veteran's right 
femur fracture, instability of the right leg, or some other 
factor played a role in the fall.  

The veteran underwent total right knee replacement in 
December 1988.  Subsequent medical records reveal that the 
total arthroplasty was in good position.  In March 1991, Dr. 
Waddell, the veteran's long-term private treating physician, 
and the physician who performed the veteran's total right 
knee replacement, opined that the veteran's right femur 
fracture, which was sustained in service, did play a role in 
the veteran's degenerative joint disease and subsequent need 
for a total knee replacement.  In December 1994, he 
reiterated his opinion.  

The veteran's VA examiner in April 1992 related that, based 
on the veteran's medical history, it was his opinion that the 
shortening of the femur had some effect on the stresses of 
walking as far as the right knee was concerned.  

X-rays taken during the veteran's March 1995 VA examination 
revealed that the total prosthesis of the right knee appeared 
adequately positioned and secured.  Arthritis in the right 
knee was not shown.  After examining the veteran and his 
records, the VA examining physician related it was his 
opinion that the veteran's old fracture of the right femur 
did contribute moderately to the disease of the right knee, 
that is, the mechanical instability resulting in minor 
arthritis.  The major damage leading to the total right knee 
prosthesis was the injury the veteran sustained in 
approximately 1985.  

In essence, the veteran sustained a right femur fracture in 
service.  He subsequently, but prior to his knee injuries in 
July 1982 and in July 1986, complained of right leg pain, 
instability, and a need to walk carefully because his right 
leg would give out without any reason.  The medical evidence 
also shows that as a result of his right femur fracture, his 
right leg healed approximately one inch shorter than his left 
leg.  In 1988, the veteran underwent total right knee 
replacement.  Both the veteran's long-term treating physician 
and VA medical examiners have offered opinions of an 
etiological relationship between the veteran's in-service 
right femur fracture and subsequent total right knee 
replacement.  As such, there is competent evidence, medical 
opinions, of record linking the veteran's subsequent total 
right knee replacement to his in-service right femur 
fracture.  

It now appears from the medical evidence that the veteran's 
total right knee replacement was partially the result of the 
veteran's in-service right femur fracture (right leg 
shortening affecting the knee, and arthritis) and partially 
due to the veteran's fall(s) (right leg instability).  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that the total right knee replacement should 
be considered as part and parcel of his right femur fracture 
disability.  As such, service connection is granted for total 
right knee replacement and his current service-connected 
disability should be characterized as the post operative 
residuals of a total right knee replacement, which now 
encompasses any and all impairment in the right knee joint.  

ORDER

Entitlement to service connection for the residuals of a 
total right knee replacement is granted.  


REMAND

In the event the Board granted service connection for a total 
right knee replacement, the Court ordered the Board to rate 
the recharacterized disability.  However, it would be 
premature at this point for the Board to do so without the RO 
having the first opportunity to rate the disability, 
recharacterized as the post operative residuals of a total 
right knee replacement, based on the additional grant of 
service connection.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should rate the veteran's 
recharacterized disability, post 
operative residuals of a total right 
knee replacement, on the basis of all 
pertinent evidence of record and all 
applicable laws and regulations, to 
include Diagnostic Code 5055, 
38 C.F.R. § 4.71(a) (1998). 

2. If the veteran disagrees with the 
rating assigned to the 
recharacterized disability based on 
the grant of service connection for 
the total right knee replacement, he 
should file a timely notice of 
disagreement.  He and his 
representative should then be 
provided an appropriate statement of 
the case, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
applicable opportunity to respond.  
Should the veteran file a timely 
appeal, then, and only then, should 
the case be returned to the Board for 
appellate review.  

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The Board intimates no opinion as to 
the ultimate outcome warranted on the remanded issue, either 
favorable or unfavorable.  The veteran and his representative 
are free to submit additional evidence while this matter is 
on remand; however, no action need be taken until so advised 
by the RO.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 14 -


